Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on March 17, 2021. Claims 1-8 and 12-36 are pending and currently considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Dhara A. Patel on May 7, 2021.
The following listing of claims replaces the previous listings:
1.	(Currently amended) An AAV VP3 protein comprising:
(a) 	a non-lysine amino acid residue at a position that corresponds to K258, K490, or K665 of the wild-type AAV2 capsid protein of SEQ ID NO:2, wherein the AAV VP3 protein is an AAV2, AAV3, or AAV6 serotype VP3 protein;

b) 	a non-lysine amino acid residue at a position that corresponds to K530 or K547 of the wild-type AAV8 capsid protein of SEQ ID NO:8, wherein the AAV VP3 protein is an AAV1, AAV3, AAV6, AAV7, AAV8, AAV9 or AAV10 serotype VP3 protein;
([[d]]c) 	a non-lysine amino acid residue at a position that corresponds to K569 of the wild-type AAV8 capsid protein of SEQ ID NO: 8, wherein the AAV VP3 protein is an AAV1, AAV6, AAV8, AAV9, or AAV10 serotype VP3 protein;
([[e]]d) 	a non-lysine amino acid residue at a position that corresponds to K258, K490, K507, K527, K532, K549, K556, K665, or K706 of the wild-type AAV2 capsid protein of SEQ ID NO:2, wherein the non-lysine amino acid residue is glutamic acid;
([[f]]e) 	a non-lysine amino acid residue at a position that corresponds to K490, K527, or K544 of the wild-type AAV2 capsid protein of SEQ ID NO:2, wherein the non-lysine amino acid residue is arginine; or
([[g]]f) 	a non-lysine amino acid residue at a position that corresponds to K530 or K569 of the wild-type AAV8 capsid protein of SEQ ID NO:8, wherein the non-lysine amino acid residue is glutamic acid.

2.	(Currently amended) The AAV VP3 protein, according to claim 1, comprising a non-lysine amino acid residue at a position that corresponds to K258, K490, or K665



4.	(Previously presented) The AAV VP3 protein, according to claim 1, comprising non-lysine amino acid residues at positions corresponding to K544 and K556 of the wild-type AAV2 capsid protein of SEQ ID NO:2, wherein the non-lysine amino acid residue at the position corresponding to K556 is glutamic acid, and wherein the AAV VP3 protein is not an AAV5 or AAV6 serotype VP3 protein.

5.	(Currently amended) The AAV VP3 protein, according to claim 1, wherein the non-lysine amino acid residue at the position that corresponds to K258, K490, or K665

6.	(Previously presented) The AAV VP3 protein, according to claim 1, comprising a non-lysine amino acid residue at a position that corresponds to K258, K490, K507, K527, K532, K549, K556, K665, or K706 of the wild-type AAV2 capsid protein of SEQ ID NO:2, wherein the non-lysine amino acid residue is glutamic acid, and wherein the AAV VP3 protein is an AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9, or AAV10 serotype VP3 protein.

7.	(Previously presented) The AAV VP3 protein, according to claim 1, comprising a non-lysine amino acid residue at the position corresponding to K556 of the wild-type AAV2 capsid protein of SEQ ID NO:2, wherein the non-lysine amino acid residue is a glutamic acid, and further comprising a glutamic acid at a position corresponding to K544 of the wild-type AAV2 capsid protein of SEQ ID NO:2.

8.	(Previously presented) The AAV VP3 protein, according to claim 1, comprising a non-lysine amino acid residue at a position that corresponds to K530 or K569 of the wild-type AAV8 capsid protein of SEQ ID NO:8, wherein the non-lysine amino acid residue is glutamic acid, and wherein the AAV VP3 protein is an AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9, or AAV10 serotype VP3 protein.

9-11.	(Canceled) 

12.	(Previously Presented) A nucleic acid molecule encoding an AAV VP3 protein according to claim 1.

13.	(Previously presented) An AAV vector comprising a capsid comprising an AAV VP3 protein according to claim 1.



15.	(Currently amended) The method, according to claim 14, wherein the non-lysine residue is at the position corresponding to K490, K532, K544, or K556 of the wild-type AAV2 VP3 protein of SEQ ID NO:2 or the non-lysine residue is at the position corresponding to K530, K547, or K569 of the wild-type AAV8 capsid protein of SEQ ID NO:8; wherein the non-lysine amino acid residue at the position corresponding to K490 is glutamic acid or arginine, the non-lysine amino acid residue at the position corresponding to K532 or K556 is glutamic acid, and the non-lysine amino acid residue at the position corresponding to K544 is arginine.

16.	(Currently amended) The method, according to claim 15, wherein the non-lysine amino acid residue at the position corresponding to K490 or K556 of the wild-type AAV2 capsid protein of SEQ ID NO:2 is glutamic acid, or the non-lysine amino acid residue at the position corresponding to K530, K547, or K569 of the wild-type AAV8 capsid protein of SEQ ID NO:8 is glutamic acid (E), arginine (R), serine (S), or isoleucine (I).

17.	(Previously presented) The method, according to claim 16, wherein the non-lysine amino acid residue at the position corresponding to K490 or K556 of the wild-type AAV2 capsid protein of SEQ ID NO:2 or at the position corresponding to K530, K547, or K569 of the wild-type AAV8 capsid protein of SEQ ID NO:8 is glutamic acid (E).

18.	(Previously Presented) The method, according to claim 14, wherein the host cell is a mammalian cell.

19.	(Previously Presented) The method, according to claim 14, wherein the host cell is a endothelial, epithelial, vascular, liver, lung, heart, pancreas, intestinal, kidney, muscle, bone, dendritic, cardiac, neural, blood, brain, fibroblast, or cancer cell.

20.	(Previously presented) The method, according to claim 14, wherein the host cell is in a subject.

21.	(Previously presented) A composition comprising (a) an AAV vector comprising a capsid comprising the AAV VP3 protein in accordance with claim 1, and (b) a pharmaceutically-acceptable buffer, diluent, or vehicle.

22.	(Previously Presented) The composition according to claim 21, wherein the AAV VP3 protein is a recombinant AAV VP3 protein.

23.	(Previously Presented) The composition of claim 21, wherein the AAV vector in the composition further comprises a polynucleotide that encodes a therapeutic agent and that is operably linked to a promoter.



25.	(Previously presented) The AAV VP3 protein according to claim 1, comprising a non-lysine amino acid residue at a position that corresponds to K490, K527, or K544 of the wild-type AAV2 capsid protein of SEQ ID NO:2, wherein the non-lysine amino acid residue is arginine, and wherein the AAV VP3 protein is an AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9, or AAV10 serotype VP3 protein.

26.	(Previously presented) The AAV vector of claim 13, further comprising a polynucleotide that encodes a therapeutic agent and that is operably linked to a promoter.

27.	(Previously presented) The AAV vector of claim 26, wherein the promoter is one or more of a heterologous promoter, a tissue-specific promoter, a constitutive promoter, and an inducible promoter.

28.	(Previously presented) The AAV vector of claim 26, wherein the promoter is selected from the group consisting of cytomegalovirus (CMV) promoters, desmin (DES) promoters, beta-actin promoters, insulin promoters, enolase promoters, BDNF promoters, NGF promoters, EGF promoters, growth factor promoters, axon-specific promoters, dendrite-specific promoters, brain-specific promoters, hippocampal-specific promoters, kidney-specific promoters, elafin promoters, cytokine promoters, interferon 

29.	(Previously presented) The AAV vector of claim 26, wherein the therapeutic agent is selected from the group consisting of polypeptides, peptides, antibodies, antigen binding fragments, ribozymes, peptide nucleic acids, siRNA, RNAi, antisense oligonucleotides and antisense polynucleotides.

30.	(Previously presented) The AAV vector of claim 29, wherein the therapeutic agent is selected from the group consisting of adrenergic agonists, anti-apoptosis factors, apoptosis inhibitors, cytokine receptors, cytokines, cytotoxins, erythropoietic agents, glutamic acid decarboxylases, glycoproteins, growth factors, growth factor receptors, hormones, hormone receptors, interferons, interleukins, interleukin receptors, kinases, kinase inhibitors, nerve growth factors, netrins, neuroactive peptides, neuroactive peptide receptors, neurogenic factors, neurogenic factor receptors, neuropilins, neurotrophic factors, neurotrophins, neurotrophin receptors, N-methyl-D-aspartate antagonists, plexins, proteases, protease inhibitors, protein decarboxylases, protein kinases, protein kinase inhibitors, proteolytic proteins, proteolytic protein inhibitors, semaphorins, semaphorin receptors, serotonin transport proteins, serotonin uptake inhibitors, serotonin receptors, serpins, serpin receptors, and tumor suppressors.

31.	(Currently amended) The AAV vector of claim 13, wherein the AAV VP3 protein comprises a non-lysine amino acid residue at a position that corresponds to K258, K490, K507, K527, K532, K549, K556, K665, or K706 of the wild-type AAV2 capsid protein of SEQ ID NO:2, wherein the non-lysine amino acid residue is a glutamic acid, and wherein the AAV vector is an AAV2 serotype vector.

32.	(Currently amended) The AAV vector of claim 13, wherein the AAV VP3 protein comprises a non-lysine amino acid residue at a position that corresponds to K490, K527, or K544 of the wild-type AAV2 capsid protein of SEQ ID NO:2, wherein the non-lysine amino acid residue is arginine, and wherein the AAV vector is an AAV2 serotype vector.

33.	(Currently amended) The AAV vector of claim 13, wherein the AAV VP3 protein comprises a non-lysine amino acid residue at a position that corresponds to K530 or K569 of the wild-type AAV8 capsid protein of SEQ ID NO:8, wherein the non-lysine amino acid residue is glutamic acid, and wherein the AAV vector is an AAV8 serotype vector.

34.	(Canceled) 

35.	(Previously presented) The AAV VP3 protein according to claim 1, comprising a non-lysine amino acid residue at a position that corresponds to K569 of the wild-type  wherein the AAV VP3 protein is an AAV1, AAV6, AAV8, AAV9, or AAV10 serotype VP3 protein.

36.	(Currently amended) The AAV VP3 protein according to claim 1, comprising:
(a)	a non-lysine amino acid residue at a position that corresponds to K490 of the wild-type AAV2 capsid protein of SEQ ID NO:2, wherein the AAV VP3 protein is an AAV2, AAV3, or AAV6 serotype VP3 protein;

([[c]]b) 	a non-lysine amino acid residue at a position that corresponds to K258, K490, K507, K532, K549, K556, K665, or K706 of the wild-type AAV2 capsid protein of SEQ ID NO:2, wherein the non-lysine amino acid residue is glutamic acid;
([[d]]c) 	a non-lysine amino acid residue at a position that corresponds to K490 of the wild-type AAV2 capsid protein of SEQ ID NO:2, wherein the non-lysine amino acid residue is arginine; or
([[e]]d) 	a non-lysine amino acid residue at a position that corresponds to K530 or K569 of the wild-type AAV8 capsid protein of SEQ ID NO:8, wherein the non-lysine amino acid residue is glutamic acid.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

                                                            Conclusion
Claims 1-8, 12-33 and 35-36 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Mon-Friday, 8:00 am - 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/NIANXIANG ZOU/Primary Examiner, Art Unit 1648